DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10.
None of the searched prior arts alone or in combination discloses the claimed invention having the structural combination of independent claim 1 wherein the first insulating layer comprises a plurality of first openings overlapped with the first bonding pad and a plurality of second openings overlapped with the second bonding pad. in a third direction perpendicular to the first and second directions,
wherein the first openings of the first insulating layer are disposed spaced apart in the first direction, and comprise a first group disposed closer to the second side surface of the first bonding pad, and a second group spaced apart from the first group in the second direction,
 wherein the second openings of the first insulating layer are disposed spaced apart in the first direction, and comprise a third group disposed closer to the third side surface of the second bonding pad, and a fourth group spaced apart from the third group in the second direction,


wherein a minimum distance between the first openings or the second openings of the first insulating layer is greater than a minimum distance between the light emitting structures.
Regarding claims 11-20.
None of the searched prior arts alone or in combination discloses the claimed invention having the structural combination of independent claim 11 wherein the first insulating layer comprises a plurality of first openings overlapped with the first bonding pad and a plurality of second openings overlapped with the second bonding pad, in a third direction perpendicular to the first and second directions,
wherein the first openings of the first insulating layer are disposed spaced apart in the first direction, and comprise a first group disposed closer to the second side surface of the first bonding pad, and a second group spaced apart from the first group in the second direction,
wherein the second openings of the first insulating layer are disposed spaced apart in the first direction, and comprise a third group disposed closer to the third side surface of the second bonding pad, and a fourth group spaced apart from the third group in the second direction,


wherein a minimum distance between the first openings or the second openings of tire first insulating layer is greater than a minimum distance between the light emitting structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828